 Case 3:20-cv-03665-E-BN Document 10 Filed 01/04/21          Page 1 of 5 PageID 40



                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

ANTONIO AUSLER,                           §
                                          §
             Plaintiff,                   §
                                          §
V.                                        §          No. 3:20-cv-3665-E-BN
                                          §
ASG/DKS INSTALLATIONS LLC,                §
ET AL.,                                   §
                                          §
             Defendants.                  §

      MEMORANDUM OPINION AND ORDER TRANSFERRING CASE

      Plaintiff Antonio Ausler, who now resides in Carrollton, Texas, a municipality

that lies in Dallas, Collin, and Denton Counties, and thus is within both the Dallas

Division of the district and the Sherman Division of the Eastern District of Texas, see

28 U.S.C. §§ 124(a)(1) and 124(c)(3), bring a pro se discrimination case against his

former employer, Defendant ASG/DKS Installations LLC, of Round Rock, Texas, and

others. See Dkt. No. 3.

      United States District Judge Ada Brown referred Ausler’s case to the

undersigned United States magistrate judge for pretrial management under 28

U.S.C. § 636(b) and a standing order of reference.

      The Court granted Ausler leave to proceed in forma pauperis. See Dkt. No. 6.

And, to determine a proper venue for this case, issued a questionnaire, to which

Ausler has now responded. See Dkt. Nos. 7 & 8.

      Insofar as Ausler alleges claims of employment discrimination based on race

and retaliation and cites Title VII of the 1964 Civil Rights Act, venue is governed by
 Case 3:20-cv-03665-E-BN Document 10 Filed 01/04/21            Page 2 of 5 PageID 41



Title VII’s special venue provisions, which “displace[] the general rules for venue.”

Dabney v. A&R Logistics, Inc., Civ. A. No. 14-788-BAJ-RLB, 2015 WL 4210988, at *2

(M.D. La. July 10, 2015) (citing 42 U.S.C. § 2000e-5(f)(3); In re Horseshoe Entm’t, 337

F.3d 429, 432-33 (5th Cir. 2003)); accord Pinson v. Rumsfeld, 192 F. App’x 811, 817

(11th Cir. 2006) (per curiam) (“The venue provisions of § 2000e-5(f)(3) were intended

to be the exclusive venue provisions for Title VII employment discrimination actions

and ... the more general provisions of [28 U.S.C.] § 1391 are not controlling in such

cases.” (cited in Allen v. U.S. Dep’t of Homeland Sec., 514 F. App’x 421, 422 n.3 (5th

Cir. 2013) (per curiam))).

      Section 2000e-5(f)(3) provides that

      [e]ach United States district court and each United States court of a
      place subject to the jurisdiction of the United States shall have
      jurisdiction of actions brought under this subchapter. Such an action
      may be brought in any judicial district in the State in which the unlawful
      employment practice is alleged to have been committed, in the judicial
      district in which the employment records relevant to such practice are
      maintained and administered, or in the judicial district in which the
      aggrieved person would have worked but for the alleged unlawful
      employment practice, but if the respondent is not found within any such
      district, such an action may be brought within the judicial district in
      which the respondent has his principal office. For purposes of sections
      1404 and 1406 of Title 28, the judicial district in which the respondent
      has his principal office shall in all cases be considered a district in which
      the action might have been brought.

Id.

      The Court may transfer a case to any proper judicial district or division “for

the convenience of parties and witnesses, in the interest of justice,” 28 U.S.C. §

1404(a); see also Hardwick v. Brinson, 523 F.2d 798, 800 n.2 (5th Cir. 1975), and it

                                          -2-
 Case 3:20-cv-03665-E-BN Document 10 Filed 01/04/21              Page 3 of 5 PageID 42



may transfer a case filed in the wrong district or division “to any district or division

in which it could have been brought,” 28 U.S.C. § 1406(a); see also Horseshoe Entm’t,

337 F.3d at 433 (“[T]he last sentence of [Title VII’s] special venue provision makes

express cross-reference to §§ 1404 and 1406 of Title 28 indicating clearly Congress’

intention that the provisions of §§ 1404 and 1406 would also be applicable in [such a]

case.”).

       And a district court may raise the issue of venue sua sponte. See Mills v. Beech

Aircraft Corp., 886 F.2d 758, 761 (5th Cir. 1989); see also Empty Barge Lines II, Inc.

v. DREDGE LEONARD FISHER, 441 F. Supp. 2d 786, 789 (E.D. Tex. 2006) (“A

transfer of venue may be made upon the motion of any party or by the court sua

sponte.” (collecting cases)).

       Considering Ausler’s allegations against Title VII’s venue provisions, he

alleges that his former employer is in Round Rock, Texas, see Dkt. No. 3 at 3, 15, that

he traveled as an installer, see, e.g., id. at 4 (alleging that his “job duties included, but

were not limited to, traveling state to state to jobsites to assemble, disassemble, and

relocate furniture systems”), and that discriminatory acts occurred at various job

sites outside of Round Rock, see Dkt. No. 8 at 3-4 (in Sugarland, Texas; New Orleans,

Louisiana; Denver, Colorado; and Dallas, Texas).

       But, after reviewing Ausler’s allegations as a whole, he does not allege that

specific discriminatory actions occurred at one remote worksite or another that would

outweigh the tenor of his allegations – that, while the discriminatory conduct may


                                            -3-
 Case 3:20-cv-03665-E-BN Document 10 Filed 01/04/21            Page 4 of 5 PageID 43



have been felt by Ausler at various jobsites, the alleged conduct emanated from his

employer’s headquarters in Round Rock. See, e.g., Fowler v. Deloitte & Touche, LLP,

Civ. A. No. 15-2695, 2017 WL 1293983, at *8 (W.D. La. Mar. 24, 2017) (“Under the

first prong [of Section 2000e-5(f)(3)], an employment practice is ‘committed’ where the

alleged discriminatory conduct occurred, rather than where its effects are felt.” (citing

Kapche v. Gonzales, Civ. A. No. V-07-31, 2007 WL 3270393, at *4 n 4 (S.D. Tex. Nov.

2, 2007) (“Under the plain language of section 2000e-5(f)(3), the location where

improper discriminatory conduct occurs rather than where its effects are felt is where

venue properly lies.” (collecting cases)))).

       The judicial district and division in which Round Rock lies is also likely where

the employment records relevant to the alleged discriminatory practices are

maintained and administered, as reflected by the EEOC Dismissal and Notice of

Rights attached to Ausler’s complaint. See Dkt. No. 3 at 15.

       This document also reflects that Ausler pursued his EEOC administrative

action where he resided at the time, as the Dismissal and Notice of Rights was issued

by the EEOC’s office in Little Rock, Arkansas to Ausler at an address in Plumersville,

Arkansas. See id. And he appears to have repeated this practice by filing this lawsuit

in this judicial district and division, as he currently resides in Carrollton, Texas, a

municipality that in part lies within this judicial district and division. But “a

plaintiff’s residence is … equally insufficient … to establish venue under 42 U.S.C. §

2000e-5(f)(3)” and “to overcome a plaintiff’s choice of venue where[, like here,] other


                                           -4-
 Case 3:20-cv-03665-E-BN Document 10 Filed 01/04/21            Page 5 of 5 PageID 44



provisions of 42 U.S.C. § 2000e-5(f)(3) are satisfied.” Graham v. Spireon, Inc., No. 14-

cv-00131, 2014 WL 3714917, at *2-*3 (N.D. Ill. July 25, 2014) (citations omitted).

      The Court would reach the same conclusion – that venue is proper in Round

Rock, not in Dallas – to the extent that the general venue statute, 28 U.S.C. § 1391(b),

also applies here. Section 1391(b) provides that venue is proper in the judicial district:

(1) where the defendant resides; (2) where a substantial part of the events or

omissions giving rise to the claim occurred; or (3) if there is no district where the

action may otherwise be brought, in any judicial district in which any defendant is

subject to personal jurisdiction.

      The Court therefore concludes that because Round Rock is a municipality in

Williamson County, which lies within the Austin Division of the Western District of

Texas, see 28 U.S.C. § 124(d)(1), this case will be transferred to that judicial district

and division under 42 U.S.C. § 2000e-5(f)(3), 28 U.S.C. § 1391(b), and the

undersigned’s authority granted by Rule 2(a)(3) of the Court’s Miscellaneous Order

No. 6 on January 25, 2021 to allow any party to file an objection to Judge Brown

within 14 days after being served with a copy of this order. See FED. R. CIV. P. 72(a).

      If an objection is filed, the transfer of this case is stayed pending further order

of the Court.

      SO ORDERED.

      DATED: January 4, 2021
                                         _________________________________________
                                         DAVID L. HORAN
                                         UNITED STATES MAGISTRATE JUDGE

                                          -5-
